Citation Nr: 0739563	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease.

2.  Entitlement to service connection for pericarditis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1956 and from November 1956 to December 1977 and 
also had additional inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied the veteran's claims for 
service connection for cardiovascular disease (characterized 
as a heart condition), pericarditis, a skin rash, and low 
back pain.  The veteran disagreed with this decision in 
August 2003.  He perfected a timely appeal on these claims in 
July 2004 and requested a Board hearing.  An RO hearing was 
held on the veteran's claims in November 2005.  A 
videoconference Board hearing was held before the undersigned 
Acting Veterans Law Judge in June 2006.

In October 2006, the Board denied the veteran's claims for 
service connection for a skin rash and for low back pain and 
remanded the veteran's claims for service connection for 
cardiovascular disease (characterized as a heart condition) 
and for pericarditis to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for additional development.


FINDINGS OF FACT

1.  The veteran's current cardiovascular disease is not 
attributable to active service.

2.  The veteran currently experiences no disability due to 
claimed pericarditis that could be attributed to active 
service.




CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred during active 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).  

2.  Pericarditis was not incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2003.  The notification substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.

The RO also notified the veteran of the Dingess requirements 
by letters dated in March and May 2006.  In response to all 
of this notice, the veteran notified VA in March 2006 that he 
had no further information or evidence to present in support 
of his claims.  While notice of the Dingess requirements was 
not provided prior to the initial adjudication, the veteran's 
claims were readjudicated in a July 2007 Supplemental 
Statement of the Case (SSOC).  The July 2007 SSOC contained 
VCAA and Dingess notice.  Because the veteran's claims for 
service connection for cardiovascular disease and for 
pericarditis are being denied, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the RO and the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; the veteran has not contended otherwise.  Thus, 
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be granted for certain diseases, 
to include cardiovascular-renal disease, and hypertension, 
when they are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

Cardiovascular Disease and Pericarditis

The veteran contends that he currently experiences 
cardiovascular disease and pericarditis that is related to 
active service.

A review of the veteran's service medical records indicates 
that he was seen repeatedly for complaints of chest pain 
during active service.  He reported no relevant history and 
clinical evaluation was completely normal at his enlistment 
physical examination in September 1952.  The veteran's 
reported medical history and clinical evaluation results were 
unchanged on separation physical examination in August 1956, 
re-enlistment physical examination in December 1956, and 
routine physical examinations in October 1958 and June 1966.  
The veteran reported a 1 day history of right-sided chest 
pain on routine physical examination in December 1967.  The 
in-service examiner noted that there had been no 
complications or sequelae as a result of this reported chest 
pain and the veteran had experienced no problems since then.  
Clinical evaluation was unchanged.  On periodic physical 
examination in December 1972, the veteran reported a history 
of heart trouble and chest pain.  The in-service examiner 
stated that this referred to a single episode of pericarditis 
in July 1969 with no sequelae.  Clinical evaluation was 
unchanged.  The veteran's reported medical history and 
clinical evaluation results were unchanged on periodic 
physical examination in May 1976.  The veteran reported a 
history of chest pain and heart trouble at his separation 
physical examination in October 1977.  The in-service 
examiner stated that this referred to chest pain in July 1977 
and pericarditis in 1969.  An EKG in July 1977 had been 
within normal limits and there were no complications or 
sequelae from the veteran's pericarditis.  Clinical 
evaluation was unchanged.

Repeated EKG studies in June 1965, August 1969, May 1970, 
October 1971, September 1974, August 1975, May 1976, and July 
1977, and repeated chest x-rays in August 1959, December 
1960, October and December 1969, January 1970, January and 
September 1974, and March and August 1975 all were within 
normal limits.  There was no evidence of pathology for the 
veteran's complaint of chest pain following outpatient 
treatment in October 1960 and no evidence of acute disease 
following outpatient treatment in May 1970.  

The veteran was hospitalized in July and August 1969 
following complaints of substernal fullness that radiated in 
to the neck.  An EKG revealed pericarditis.  There were no 
symptoms of congestive heart failure and no further 
substernal pain following the day of admission.  The 
discharge diagnosis was acute pericarditis, organism unknown.  

Following his hospital discharge, on in-service outpatient 
treatment in September 1969, the veteran reported that he was 
feeling well and had no complaints.  The diagnosis was a 
healthy adult male.

On in-service outpatient treatment in August 1975, the 
veteran complained of chest pain.  Physical examination 
showed a symmetrical chest with good movement on respiration, 
a clear chest to percussion and auscultation, a regular heart 
rate and rhythm with no murmurs, rubs, or gallops, some 
anterior chest wall tenderness over the left precordial area 
on palpation.  The in-service examiner opined that the 
veteran's pain was related to muscle strain.  The impressions 
were anterior chest wall pain, musculoskeletal in etiology, 
and pericarditis by history.

The veteran was diagnosed with chest pain following in-
service outpatient treatment in July 1977.  

The post-service medical evidence shows that the veteran was 
hospitalized at a private hospital for a three-vessel 
coronary bypass graft in February 1984.  On admission, the 
veteran reported a 7-month history of exertional chest 
tightness associated with weakness and shortness of breath.  
His history included pericarditis in 1969.  An EKG and chest 
x-ray were both normal.  The admission diagnoses included 
angina secondary to coronary artery disease and a history of 
pericarditis.  The pre- and post-operative diagnosis was 
coronary artery disease.  

On private outpatient treatment in July 2000, the veteran 
complained of generalized weakness.  Physical examination 
showed a regular heart rate and rhythm.  An EKG showed an 
irregular dysrhythmia.  The diagnoses included cardiac 
dysrhythmia.

Private cardiac perfusion studies in May 2002 and May 2003 
were clinically negative for chest pain and 
electrocardiographically positive for ischemia.

In response to a request from the RO for the veteran's 
hospital and treatment records, Columbus Air Force Base 
Medical Center notified VA in June 2003 that no records were 
available.

On private outpatient treatment in July 2003, it was noted 
that the veteran had recently had another cardiac 
catheterization.  He denied any cardiac complaints.  Physical 
examination showed a regular heart rate and rhythm.  The 
assessment included status-post coronary artery bypass graft 
(CABG), chronic ischemic heart disease, unspecified, and 
coronary atherosclerosis.  Following private outpatient 
treatment in January 2004, the examiner stated that the 
veteran was "quite stable from a coronary artery disease 
standpoint."  This assessment was unchanged following 
private outpatient treatment in April and August 2004.

VA clinical records show that, on VA examination in March 
2007, the veteran reported that he could walk only 4 blocks 
before experiencing slight shortness of breath and denied 
having severe chest pain for some time.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records, and post-service treatment records.  
Physical examination showed easily audible bilateral carotid 
bruits, a non-elevated jugular venous pulse, and a regular 
heart rate and rhythm with no murmurs or gallops.  The 
diagnoses were a history of acute pericarditis in 1969 with 
no recurrence and no complications and a subsequently normal 
EKG, a history of chest wall pain and costochondritis during 
service with no recurrence of acute pericarditis, and a 
history of obstructive coronary artery disease status-post 
three vessel CABG with extensive coronary atherosclerosis and 
other fairly diffuse atherosclerosis of his carotid system 
and peripheral vascular system.  The VA examiner opined that 
the veteran's in-service chest wall and chest pain episodes 
and acute pericarditis did not have a causal relationship 
with his subsequent development of coronary artery disease.  
"These are distinctly different diseases with different 
pathophysiology.  Clearly his tobacco use strongly 
predisposed him to atherosclerotic vascular disease."  The 
VA examiner also opined that the veteran's coronary artery 
disease was not related to his chest wall pain and 
pericarditis.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
cardiovascular disease.  Although the veteran complained 
frequently of chest pain during active service, repeated 
chest x-rays and EKG's did not show a diagnosed heart 
condition (or cardiovascular disease) at any time during his 
25 years of active service.  Although the veteran was treated 
for chest pain in August 1975, the in-service examiner 
related it to musculoskeletal etiology.  No cardiovascular 
disease was noted at either the veteran's entry on to or 
separation from active service.  It appears that the veteran 
was first treated for cardiovascular disease in August 1984, 
or almost 7 years after service separation in December 1977, 
when a private examiner diagnosed angina secondary to 
coronary artery disease. 

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  

The Board acknowledges that the veteran has been treated 
since service separation for cardiovascular problems, 
including coronary artery disease, angina secondary to 
coronary artery disease, cardiac dysrhythmia, ischemia, 
status-post CABG, chronic ischemic heart disease, and 
coronary atherosclerosis.  However, none of the veteran's 
post-service private examiners related any of these 
cardiovascular problems to an incident of or finding recorded 
during active service.  As noted, the VA examiner 
specifically concluded in March 2007 that the veteran's in-
service chest wall and chest pain episodes were not causally 
related to his subsequently diagnosed coronary artery 
disease.  

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  In this regard, the Board observes 
that the veteran has asserted that he incurred a heart 
condition (or cardiovascular disease) during active service; 
although the Board does not dispute the veteran's sincerity, 
a review of his available service medical records shows no 
diagnosed cardiovascular disease at any time during his 
period of active duty.

Additional evidence in support of the veteran's service 
connection claim for cardiovascular disease is his own lay 
assertions and June 2006 videoconference Board hearing 
testimony.  As a lay person, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  In the absence of a medical nexus between the 
veteran's currently diagnosed cardiovascular disease and an 
incident of or finding recorded during active service, the 
Board finds that service connection for cardiovascular 
disease is not warranted.

The Board further finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for pericarditis.  The veteran was treated for 
acute pericarditis in July and August 1969 during active 
service; however, as noted, this disease had resolved by 
outpatient treatment in September 1969 when he had no 
complaints.  No pericarditis was noted on subsequent in-
service physical examinations or at the veteran's discharge 
from active service.  The post-service medical evidence shows 
no complaints of or treatment for pericarditis.  More 
importantly, the VA examiner concluded in March 2007 that the 
veteran's in-service acute pericarditis was not causally 
related to his currently diagnosed coronary artery disease.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

Additional evidence in support of the veteran's claim for 
service connection for pericarditis is his own lay assertions 
and Board hearing testimony.  As noted, however, these 
assertions are entitled to no probative value.  See Bostain 
and Routen, both supra.  In the absence of a medical nexus 
between the veteran's claimed pericarditis and active 
service, the Board finds that service connection for 
pericarditis is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for cardiovascular disease 
is denied.

Entitlement to service connection for pericarditis is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


